DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: 
Claim 13 recites “sampling the clustered aggregated…” where the word “sampling” should be (to) “sample.”
Appropriate correction is required.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
to cluster the aggregated vehicle insurance claim data…”, “sampling… to generate a vehicle insurance claim sampling data set… to determine performance of other insurance carriers…”, “applying… to generate a new vehicle insurance claim sampling data set…”
Claim 7 recites “upon determining… to cluster the aggregated vehicle insurance claim data…”, “sample… to generate a vehicle insurance claim sampling data set… to determine performance of other insurance carriers…”, “apply… to generate a new vehicle insurance claim sampling data set…”
Claim 13 recites “upon determining… to cluster the aggregated vehicle insurance claim data…”, “sampling… to generate a vehicle insurance claim sampling data set… to determine performance of other insurance carriers…”, “apply… to generate a new vehicle insurance claim sampling data set…”
Claims 19 and 21 recite “… integrating… to obtain the vehicle insurance data”.
Claim 23 recites “… to integrate… to obtain the vehicle insurance data”.
Claim 24 recites “… the processor is further configured to be capable of executing… to generate a subset vehicle data…”
The underlined limitations include intended use and are not give patentable weight.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 7, and 13: “a vehicle insurance claim sampling data set”, “a voting result”, “a new vehicle insurance claim sampling data set”, “a target vehicle insurance company”, and “target vehicle insurance claim data”.
Claims 2, 4, 8, 10, 14, 16, and 19-24 are rejected under the same rationale as claims 1, 7, and 13 respectively because claims 2, 4, 8, 10, 14, 16, and 19-24 inherit the deficiencies of claims 1, 7, and 13 due to their dependency on claims 1, 7, and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 10, 13-14, 16, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19, 21, and 23 recite the limitation “the vehicle insurance data”. There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation “the obtained vehicle data”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7, and 13 contain the trademark/trade name “National automobile dealers association”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “mapped geographic region” and, its presence in the claim causes confusion as to the scope of the claim, accordingly, the identification/description is indefinite. 
Claims 2, 4, 8, 10, 14, 16, 22, and 24 are rejected under the same rationale as claims 1, 7, and 13 respectively because claims 2, 4, 8, 10, 14, 16, 22, and 24 inherit the deficiencies of claims 1, 7, and 13 due to their dependency on claims 1, 7, and 13.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:

Claims 1-2, 4, 7-8, 10, 13-14, 16, 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-2, 4, and 19-20 are directed to a method, claims 7-8, 10, and 21-22 are directed to a non-transitory computer readable medium, and claims 13-14, 16, and 23-24 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) analyzing insurance data and generating insurance claim sampling data. Specifically, the claims recite “obtaining… vehicle insurance claim data from a plurality of data sources in a plurality of formats, the data sources corresponding to a plurality of insurance carriers in a plurality of geographic regions, the vehicle insurance claim data specifying a vehicle make, a vehicle model, a vehicle type, a vehicle year, recorded during one or more time periods; categorizing… the obtained vehicle insurance claim data for each insurance carrier from each geographic region based on the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; mapping… the categorized vehicle insurance claim data from each geographic region to a corresponding national automobile dealers association geographic region; aggregating… the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; determining… a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules; upon 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of a non-transitory computer readable medium, a processor, and a memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, analyzing insurance data and generating insurance claim sampling data including obtaining… vehicle insurance claim data from a plurality of data sources in a plurality of formats, the data sources corresponding to a plurality of insurance carriers in a plurality of geographic regions, the vehicle insurance claim data specifying a vehicle make, a vehicle model, a vehicle type, a vehicle year, recorded during one or more time periods; categorizing… the obtained vehicle insurance claim data for each insurance carrier from each geographic region based on the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; mapping… the categorized vehicle insurance claim data from each geographic region to a corresponding national automobile dealers association geographic region; aggregating… the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; determining… a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules; upon determining that the aggregated vehicle insurance claim data is greater than the determined sampling threshold size, applying… a data clustering algorithm on the aggregated vehicle insurance claim data to cluster the aggregated vehicle insurance claim data based on the one or more time periods; sampling… the clustered aggregated vehicle insurance claim data to 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The non-transitory computer readable medium claims 7-8, 10, and 21-22 and the apparatus claims 13-14, 16, and 23-24 that are used to perform the method claims 1-2, 4, and 19-20 which only involves the use of computers as tools to automate and/or implement the abstract idea.
Taking the claim elements separately, the independent claims involve analyzing insurance data and generating insurance claim sampling data including obtaining… vehicle insurance claim data from a plurality of data sources in a plurality of formats, the data sources corresponding to a plurality of insurance carriers in a plurality of geographic regions, the vehicle insurance claim data specifying a vehicle make, a vehicle model, a vehicle type, a vehicle year, recorded during one or more time periods; categorizing… the obtained vehicle insurance claim data for each insurance carrier from each geographic region based on the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; mapping… the categorized vehicle insurance claim data from each geographic region to a corresponding national automobile dealers association geographic region; aggregating… the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; determining… a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules; upon determining that the aggregated vehicle insurance claim data is greater than the determined sampling threshold size, applying… a data clustering algorithm on the aggregated 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept analyzing insurance data and generating insurance claim sampling data including obtaining… vehicle insurance claim data from a plurality of data sources in a plurality of formats, the data sources corresponding to a plurality of insurance carriers in a plurality of geographic regions, the vehicle insurance claim data specifying a vehicle make, a vehicle model, a vehicle type, a vehicle year, recorded during one or more time periods; categorizing… the obtained vehicle insurance claim data for each insurance carrier from each geographic region based on the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; mapping… the categorized vehicle insurance claim data from each geographic region to a corresponding national automobile dealers association geographic region; aggregating… the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; determining… a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules; upon determining that the aggregated vehicle insurance claim data is greater than the determined sampling threshold size, applying… a data clustering algorithm on the aggregated vehicle insurance claim data to cluster the aggregated vehicle insurance claim data based on the one or more time periods; sampling… the clustered aggregated vehicle insurance claim data to generate a vehicle insurance claim sampling data set, wherein the sampling data set is  used to determine performance of other insurance carriers by comparing the generated vehicle insurance claim sampling data with 
The use of a processor as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 10, 13-14, 16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US20150213556A1 to Haller in view of US 20170032400 A1 to Gilmore et al. and US20050246206A1 to Obora et al.
	As per claim 1:
	Haller discloses the following limitations of a method comprising:
obtaining, by a computing device, vehicle insurance claim data from a plurality of data sources in a plurality of formats, the data sources corresponding to a plurality of insurance carriers in a plurality of geographic regions, the vehicle insurance claim data specifying a vehicle make, a vehicle model, a vehicle type, a vehicle year, recorded during one or more time periods [0023] “As shown in FIG. 1, the computing device 102 is operatively connected to a data storage device 110 via a link 112…” [0024] “The data storage device 110 includes or stores claim data 111, such as claim data related to historical vehicle insurance claims from one or more insurance companies or carriers and/or from other sources such as repair shops, body shops, accident report databases, etc. Each data point in the claim data 111 corresponds to a particular vehicle insurance claim and includes one or more types of information corresponding to the claim, such as a final claim settlement cost, vehicle owner or insured information, and vehicle attribute information (e.g., make, model, odometer reading, etc.)…”
categorizing, by the computing device, the obtained vehicle insurance claim data for each insurance carrier from each geographic region based on the vehicle make, the vehicle model, and the vehicle type, and the vehicle year [0025] “A list of types of claim data information, parameters or attributes that may be included in the claim data 111 follows:” [0030] “State and zip code where vehicle loss occurred.” [0031] “Zip code where vehicle is garaged.” [0034] “Vehicle make, model, model year, country of origin, manufacturer.”
mapping, by the computing device, the categorized vehicle insurance claim data from each geographic region to a corresponding national automobile dealers association geographic region; [0025] “A list of types of claim data information, parameters or attributes that may be included in the claim data 111 follows:” [0029] “Vehicle owner name; street, city and state address; zip code.” [0030] “State and zip code where vehicle 0031] “Zip code where vehicle is garaged.” [0033] “Vehicle Identification Number (VIN).” [0034] “Vehicle make, model, model year, country of origin, manufacturer.” [0035] “Vehicle type or body style (e.g., sedan, coupe, pick-up, SUV, wagon, van, hatchback, convertible, etc.).”
determining, by the computing device, a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules [0089] “The computer-executable instructions 120 determine a re-inspection score for the vehicle insurance claim based on the inputs and on the mappings of the predictive re-inspection model 118, and may return an indication of the re-inspection score to the requesting computing device 122. For example, the computer-executable instructions 120 may cause one or more claim attribute values of the vehicle insurance claim to be input into the predictive re-inspection model 118, which then generates, as an output, a re-inspection score for the vehicle insurance claim…” 
upon determining that the aggregated vehicle insurance claim data is greater than the determined sampling threshold size, applying, by the computing device, a data clustering algorithm on the aggregated vehicle insurance claim data to cluster the aggregated vehicle insurance claim data based on the one or more time periods [0077] “The computer-executable instructions 115 are executable to identify a subset of the plurality of parameters that are most closely correlated to a re-inspection of a claim across the claim data 111 as the independent variables of the predictive re-inspection model 118…” [0078] “A total number of independent variables may be configurable or selectable. For example, the total number of independent variables may be limited to include only parameters that have a t-statistic greater than a certain threshold, where the 0081] “In some embodiments of the system 100, the instructions 115 for determining the predictive re-inspection model 118 may include instructions for performing a cluster analysis on the claim data 111 prior to performing the predictive data analysis. A cluster analysis may be performed to whittle the plethora of candidate independent variables represented within the claim data 111 down to a manageable or desired number of clusters, so that a similarity between data points within a cluster is maximized and a similarity between various clusters is minimized…”
sampling, by the computing device, the clustered aggregated vehicle insurance claim data to generate a vehicle insurance claim sampling data set, wherein the sampling data set is SMRH:4835-5563-0557.2-2-Docket No.: MITCH-APD-00007US (13CN-315441-US) used to determine performance of other insurance carriers by comparing the generated vehicle insurance claim sampling data with vehicle insurance claim data from the other insurance carriers [0076] “The computer-executable instructions 115 for determining the predictive re-inspection model 118 may include instructions for performing a data analysis on the obtained claim data 111 to determine a subset of the plurality of claim parameters that are most closely correlated to an occurrence of a re-inspection and/or to a magnitude of an amount of a financial profit or loss of performing a re-inspection across the claim data 111…”  
applying, by the computing device, a bootstrap aggregation machine learning algorithm on the vehicle insurance claim sampling data set to generate a new vehicle insurance claim sampling data set based on a voting result of the a bootstrap aggregation machine learning algorithm, wherein the new vehicle insurance claim sampling data set is more accurate and stable than the sampling data set [0089] “The 120 determine a re-inspection score for the vehicle insurance claim based on the inputs and on the mappings of the predictive re-inspection model 118, and may return an indication of the re-inspection score to the requesting computing device 122. For example, the computer-executable instructions 120 may cause one or more claim attribute values of the vehicle insurance claim to be input into the predictive re-inspection model 118, which then generates, as an output, a re-inspection score for the vehicle insurance claim. The re-inspection score, as previously discussed, indicates a statistical likelihood or a probability that a re-inspection will occur for the particular vehicle insurance claim, as the predictive re-inspection model 118 generating the re-inspection score is itself generated based on a predictive data analysis of (or machine learning algorithm performed on) historical claim data to determine the conditions or claim attribute values that are strongly correlated with actual re-inspection occurrences…”
analyzing, by the computing device, performance of a target vehicle insurance company by comparing target vehicle insurance claim data with the new vehicle insurance claim sampling data set [0081] “In some embodiments of the system 100, the instructions 115 for determining the predictive re-inspection model 118 may include instructions for performing a cluster analysis on the claim data 111 prior to performing the predictive data analysis. A cluster analysis may be performed to whittle the plethora of candidate independent variables represented within the claim data 111 down to a manageable or desired number of clusters, so that a similarity between data points within a cluster is maximized and a similarity between various clusters is minimized. For example, a cluster analysis of vehicle models included in the claim data 111 based on Journal of Classification, 5, pp. 39-51), or portions, variations or combinations thereof.”
presenting, by the computing device, the results of the comparison between the target vehicle insurance claim data and the new vehicle insurance claim sampling data set in a graphical representation [0123] “Additionally, the method 400 includes determining, for a particular vehicle insurance claim, a re-inspection score, a predicted financial profit or loss of performing a re-inspection, a predicted cost of re-inspection, and/or other predicted re-inspection information (block 418) based on the predictive re-inspection model 415 and the values of one or more claim parameters corresponding to the particular vehicle insurance claim 420. In an embodiment, the method 400 maps, based on the predictive re-inspection model 415, the values of claim parameters of the particular vehicle insurance claim 420 that correspond to independent variables to 418, and/or to determine other dependent variables. If the independent variables are weighted in the predictive re-inspection model 415, then the block 418 may weight the values of the parameters 420 +corresponding to the particular vehicle claim accordingly. The output of the mapping may include one or more indications of predicted re-inspection information. In some embodiments, the determined output corresponding to re-inspections may be stored, e.g., as part of the particular vehicle claim data 420. The method 400 may include providing the indication of the determined output corresponding to re-inspections to another entity such as a requesting computer or a user interface, in some cases.” 
Haller does not explicitly disclose the following limitations:
aggregating, by the computing device, the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year; 
determining, by the computing device, a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules;
to generate a vehicle insurance claim sampling data set, wherein the sampling data set is SMRH:4835-5563-0557.2-2-Docket No.: MITCH-APD-00007US (13CN-315441-US) used to determine performance of other insurance carriers by comparing the generated vehicle insurance claim sampling data with vehicle insurance claim data from the other insurance carriers.
However, Gilmore et al., as shown, discloses the following limitations: 
aggregating, by the computing device, the categorized vehicle insurance claim data based on the mapped national automobile dealers association geographic region for each of the vehicle make, the vehicle model, and the vehicle type, and the vehicle year 0054] “… Once such data is obtained and stored in data store 122, it may be analyzed and otherwise processed to yield data sets corresponding to particular vehicle configurations (which may include, for example, vehicle make, model, power train, options, etc.) and geographical areas (national, regional, local, city, state, zip code, county, designated market area (DMA), or any other desired geographical area)…” [0078] “…The data obtained from these various data sources may be aggregated from the multiple sources and normalized.” 
determining, by the computing device, a sampling threshold size for sampling the aggregated vehicle insurance claim data based on one or more threshold rules [0068] “Pricing data associated with the specified vehicle configuration may then be determined by the vehicle data system 120 at step 260. This data may include adjusted transaction prices, pricing data associated with the specified vehicle configuration within certain geographical areas (including, for example, the geographic locale specified). In one embodiment, the data may be selected using predetermined control logic to ensure a proper sample size.” [0075] “The vehicle data system may include a back-end comprising data processing and analysis servers 320 which may interact with one or more data sources 350 (examples of which are discussed above) to obtain data from these data sources 350 at certain time intervals (for example, daily, weekly, hourly, at some ad-hoc variable interval, etc.) and process this obtained data as discussed both above in more detail later herein. This processing includes, for example, the cleansing of the obtained data, determining and optimizing sample sets, the generation of models, etc.” [0127] “As an example, a first bin might contain all transactions involving the exact same trim group of the selected vehicle in the dealer market area (DMA) of the user's selection within the 442, then this data bin is used. If not, a more general bin, comprising, for example, all sales of vehicles having belonging to the same year, make and model as the selected vehicle, over a larger geographic region, such as an entire state, will be tested. If this second bin contains a sample size sufficient to implement a predictive model 442, the data in this bin is selected. If not, a determination is made as to whether the next most general data bin provides an adequate sample size. In the event that fallback binning logic 462 is unable to determine that the most broadly defined (e.g., least specific) data bin of the set of bins contains an adequate sample size, the vehicle data system determines a suitable data set using a low volume model 466…”;
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and methods for vehicle data systems that can both accurately predict marketing trends and presenting those accurate marketing trend predictions in real-time over a computer network taught by Gilmore et al. in methods for determining or predicting re-inspection of a vehicle insurance claim where the probability of an occurrence of a re-inspection of a claim (e.g., a re-inspection score) is determined by using a predictive re-inspection model generated based on a data analysis of historical claim data from a plurality of sources of Haller with the motivation to enhance a method with a new feature like aggregating insurance claim data by geographical areas in order to provide a user options for comparing claimed estimates in desired geographical areas from multiple insurance carriers as taught by Gilmore et al. over that Haller.
However, Obora et al., as shown, discloses the following limitations: 
to generate a vehicle insurance claim sampling data set, wherein the sampling data set is SMRH:4835-5563-0557.2-2-Docket No.: MITCH-APD-00007US (13CN-315441-US) used to determine performance of other insurance carriers by comparing the generated vehicle insurance claim sampling data with vehicle insurance claim data from the other insurance carriers [0031] “… In a preferred embodiment, the communication, server 12 is in communication with multiple insurance companies, each operating with its own profile data requirements. In this embodiment, the communications server 12 maintains a database of the profile information for each insurance company utilizing the services of the communications server. The workfiles for each insurance company include insurance company identifying information so that the appropriate profile information is compared to the appropriate insurance claim workfile.”
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method for performing insurance claim reinspections where at least one remote terminal in communication with the communications server, and an insurance claim workfile having a loss estimate section, an appraisal section and a reinspection section taught by Obora et al. in methods for determining or predicting re-inspection of a vehicle insurance claim where the probability of an occurrence of a re-inspection of a claim (e.g., a re-inspection score) is determined by using a predictive re-inspection model generated based on a data analysis of historical claim data from a plurality of sources of Haller with the motivation to enhance a method with a new feature where multiple insurance companies having  databases share and compare appropriate insurance claims by communications server as taught by Obora et al. over that Haller.
Claims 7 and 13 are rejected using the same rationale that was used for the rejection of claim 1.
As per claims 7 and 13, Haller additionally discloses the following limitations:
A non-transitory computer readable medium having stored thereon instructions, comprising executable code, which when executed by at least one processor, cause the processor to: [0013] “…The computing device includes at least one tangible, non-transitory computer storage medium (such as a memory or other suitable device) storing computer-executable instructions thereon, and the computer-executable instructions are executable by a processor to obtain a settlement estimate for a particular vehicle insurance claim …”;
a processor [0022] “The computing device 102 includes at least one processor 105 and at least one non-transitory, tangible computer-readable storage media or device 108, such as a memory…”;
a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory to: [0074] “The memory 108 includes computer-executable instructions 115 stored thereon for determining a predictive re-inspection model 118 …”

As per claim 2:
Haller discloses the following limitations:
wherein the categorizing, by the computing device, the obtained vehicle insurance data is based on one or more data categorizing rules [0075] “…Obtaining the claim data 111 from the data storage device 110 may include performing a database read or some other database access function, or may include initiating a message exchange between the computing device 102 and the data storage device 110. In some embodiments, obtaining 111 may include obtaining all claim attribute values for a particular data point. In some embodiments, obtaining the claim data includes obtaining a subset of all parameter or claim attribute values that are available for the particular data point.”
Claims 8 and 14 are rejected using the same rationale that was used for the rejection of claim 2.

As per claim 4:
Haller discloses the following limitations:
performing, by the computing device, data validation to the generated vehicle insurance sampling data [0096] “Note that the predictive re-inspection model 118 generated by the system 100, and in particular, updates to the predictive re-inspection model 118 may result in a more statistically accurate reflection of identities and values of independent variables, and thus more accurate re-inspection scores estimates over time…” 
Claims 10 and 16 are rejected using the same rationale that was used for the rejection of claim 4.

As per claim 19:
Haller discloses the following limitations:
integrating, by the computing device, with an insurance claim application executing in the plurality of data sources to obtain the vehicle insurance data [0075] “Obtaining the claim data 111 from the data storage device 110 may include performing a database read or some other database access function, or may include initiating a message exchange 102 and the data storage device 110. In some embodiments, obtaining the claim data 111 may include obtaining all claim attribute values for a particular data point.”
Claims 21 and 23 are rejected using the same rationale that was used for the rejection of claim 19.
As per claim 20:
Haller does not explicitly disclose the following limitations:
generating, by the computing device, a subset vehicle insurance data from the obtained vehicle data by removing invalid vehicle insurance data and vehicle insurance data including one or more null values.
However, Gilmore et al., as shown, discloses the following limitations: 
generating, by the computing device, a subset vehicle insurance data from the obtained vehicle data by removing invalid vehicle insurance data and vehicle insurance data including one or more null values [0075] “The vehicle data system may include a back-end comprising data processing and analysis servers 320 which may interact with one or more data sources 350 (examples of which are discussed above) to obtain data from these data sources 350 at certain time intervals (for example, daily, weekly, hourly, at some ad-hoc variable interval, etc.) and process this obtained data as discussed both above in more detail later herein. This processing includes, for example, the cleansing of the obtained data, determining and optimizing sample sets, the generation of models, etc.” [0090] “Once the desired data is obtained, the vehicle data system may be configured to cleanse the data at step 420. In particular, the data obtained may not be useful if it is inaccurate, duplicative or does not conform to certain parameters. Therefore, the vehicle data system 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and methods for vehicle data systems that can both accurately predict marketing trends and presenting those accurate marketing trend predictions in real-time over a computer network taught by Gilmore et al. in methods for determining or predicting re-inspection of a vehicle insurance claim where the probability of an occurrence of a re-inspection of a claim (e.g., a re-inspection score) is determined by using a predictive re-inspection model generated based on a data analysis of historical claim data from a plurality of sources of Haller with the motivation to enhance a method with a new feature like cleansing data by removing inaccurate and duplicative information in order to boost quality and accuracy of the data presented to end users as taught by Gilmore et al. over that Haller.
Claims 22 and 24 are rejected using the same rationale that was used for the rejection of claim 20.


Response to Arguments
Applicant filed an amendment on 08/11/2020. Claims 1-2, 4, 7-8, 10, 13-14, 16, and 19-24 are pending. Claims 1, 7, and 13 have been amended. Claims 1-2, 4, 7-8, 10, 13-14, 16, and 19-24 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.	
Claim Rejections under 35 U.S.C. § 112
	Applicant amendments to claims 1, 7, and 13 are not sufficient to withdraw the claim rejections under 35 U.S.C. §112(b).
Arguments under 35 U.S.C. § 101
Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 7, and 13 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant argues that the claims are not directed to an unpatentable mental process. However, claim limitations that recite categorizing the vehicle insurance claim data might be performed practically by a person by observing and evaluating, such as sorting data by zip codes (geographic region), vehicle make, model and year, etc. However, because the massive of information gathered from multiple sources it is convenient to perform it using computer components. Thus the limitation recites mental processes.
Applicant argues that the using the bootstrap aggregation machine learning algorithm on the vehicle insurance claim sampling data set enables the comparison process more accurate and integrate the claimed subject matter into practical application. However, just claim limitation reciting “a bootstrap aggregation machine learning algorithm” without providing all details of the 
Applicant argues that the claimed invention expressly provide improvements to technology by generating a sampling data by applying a voting result of the bootstrap aggregation machine learning algorithms implements performance comparison that uses a more accurate and stable data set.  The Examiner respectfully disagrees, as it mentioned above citing limitations without clearly describing in the specification is not persuasive. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, the claims contain well understood, routine, and conventional activity that is claimed in a generic manner.
For these reasons, there is no inventive concept in the claims, and thus the claims are not patent eligible.
Arguments under 35 U.S.C. § 103
Applicant arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not explicitly rely on references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


AMANULLA  ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/            Primary Examiner, Art Unit 3698                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)